RIPPLE, Circuit Judge,
concurring.
I believe that the principal opinion has stated the basic principles that ought to govern our disposition of the service of process issue, the “cold cell” issue, and the rectal search issue. With respect to the loss of the dictionaries, I believe that only two points need be made. First, Carlson v. Green, 446 U.S. 14, 100 S.Ct. 1468, 64 L.Ed.2d 15 (1980), is still the governing law, and an intermediate appellate court ought not hold that the federal Tort Claims Act displaces Bivens actions. Second, the allegation with respect to the loss of the dictionaries states a cause of action for negligence. Such an allegation does not state a cognizable claim under the Due Process Clause. See Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986).